NOTE: This order is nonprecedential
' United States Court of Appeals
1 ,
for the Federal C1rcuit
ENVIRONMENTAL SAFETY CONSULTANTS, INC.
AND PETER C. NWOGU, '
Plaintiffs-Appellants,
V.
UNITED STATES,
Defen,dont-Appellee.
2011-5031 `
Appea1 from the United States Court of Federa1
C1aims in case no. 10-CV-191, Chief Judge Emi1y C.
HeWitt.
ON MOTION
ORDER
The appellants move for reconsideration of the denial
of their motion for reinstaten1ent, for a 120-day extension
of time, and to substitute Francis O. Kadiri as principal
counsel.
On Ju1y 15, 2011, the court dismissed this case for no
brief and on August 26, 2011, the motion to reinstate was
rejected as untimely

ENVIRONMENTAL SAFETY CONSULT V. US 2
According1y,
IT ls OR1)ERED THAT:
The motions are moot.
FOR THE CoURT
 2 7  /s/ J an Horbal§,§
CC.
Date J an Horba1y
C1erk
Francis O. Kadiri, Esq.
Peter C. NWogu __
D `dF.D’Al d`,E .
mn eSSan ns sq S.CUUH`||':EJ|!'=EB’EAl.S FUR
u.
321 THEFsn5eALc1ncun
_APR 2 7 2!J1Z
JAN HORBAL¥
CLERK